DETAILED ACTION
This action is in response to applicant's amendment filed 08/12/21.
The examiner acknowledges the amendments to the claims.
Claims 1, 3-11, and 13 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 08/12/2021, with respect to none of the prior art of record teaching extension of the proximal tip of the hinge or hook away from the generally cylindrical surface of the sheath wall extends the distal tip of the hinge or hook into the lumen of the sheath have been fully considered and are persuasive.  The rejection of claims 9-11 and 13 has been withdrawn. 
Applicant's arguments filed 08/12/2021 regarding claims 1, 3-8 have been fully considered but they are not persuasive. 
Applicant argues that the used of the claimed materials of memory-shape or superelastic material, or nitinol, is outside of the scope of Kirkman and there is no motivation to use them in the wire anchor.  However, the examiner maintains that 
Kirkman teaches that wire may be made of metal or polymer material which does not cause an adverse reaction when placed in the patient’s body (see col. 7, lines 13-180), and that wires are made with a preselected resilient bias (see col. 11, lines 53-55).  It 
Applicant further argues Silvestro does not cure the deficiencies in Kirkman.  However, the examiner maintains that Silvestro teaches a wire anchor 130 that comprises a memory-shape material or superelastic material (see paragraphs [0028], [0033], [0034]).  Silvestro is added only as directly corresponding evidence to support the prior common knowledge finding (see MPEP 2144.03 (D)) of nitinol and memory-shape/superelastic materials as being used for preselected resilient bias shapes.  As mentioned in the previous office action, Kirkman discloses wires are made with a “preselected resilient bias” (see col. 11, lines 53-55), which is characterized by a flexible material’s ability to regain its preselected original shape in a particular direction when deformed.  The examiner maintains that one of ordinary skill in the art would have found it obvious to look to commonly used memory-shape and superelastic materials to impart a preselected resilient bias to the wires in Kirkman, as supported by the prior common knowledge finding in Silvestro.
Applicant also argues that Krag is non-analogous art since it is directed to bracketing and removing tissue, and the anchors 310 with barbs 312 (in Figures 12-13) are a single line rather than a loop.  In response to applicant's argument that Krag is In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Krag is pertinent to the problem of anchoring a device relative to tissue.  In addition, Krag is not relied upon to teach a single looped wire anchor, as Kirkman already discloses this feature (see Figures 8-9; looped wire anchor 84).  Instead, Krag is relied upon to teach adjustability of curved wire anchors 310 that extend from a wall surface of a cannula 320 at varying angles, wherein the angle of deflection varies depending on how far anchors 310 extend from apertures 330 (from Figure 12 to Figure 13), and a skilled artisan would understand the same adjustability could be applied to the single looped wore anchors in Kirkman.  The examiner maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirkman to provide an adjustable angle from which the anchors extend from the sheath wall, as taught by Krag, to enhance the versatility of the tissue anchor by varying the degree of anchoring to tissue, depending on the patient or size of blood vessel, as Kirkman acknowledges (see col. 11, lines 53-65).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkman (U.S. Pat. No. 5,509,900) and Silvestro (U.S. Pub. No. 2015/0250991) and Krag (U.S. Pat. No. 6,918,919).
Regarding claims 1, 3-6, and 8, Kirkman discloses a sheath capable of implanting a medical device or medical equipment into a body cavity of a patient, wherein the body cavity may be defined by the pericardium, said sheath comprising:
a sheath wall 4 (see Figure 8 or 9) comprising one or more channels 86 disposed within the sheath wall that traverse the wall from a proximal portion to a distal portion, wherein the channel(s) terminate at the distal portion of the sheath with an opening through which a distal portion of a wire anchor 84 can be extended and retracted (see col. 12, lines 41-43), and wherein the channel(s) terminate at the proximal portion of the sheath with an opening through which a proximal portion of the wire anchor can be manipulated by an operator (see Figure 1; col. 6, line 66 to col. 7, line 12),
a single looped wire anchor 84, which comprises a thermoplastic or a thermoset polymer (see col. 7, lines 15-16: the wire may be made of nylon), that is preformed to comprise a curve or bend that is caused to straighten when disposed within the channel(s), but allowed to reform its pre-formed curved or bent shape when not disposed within the channel(s), thus forming a wire anchor that retains the distal portion of the sheath within the body cavity by contact of the wire anchor with a body cavity surface (see col. 11, lines 53-65),
wherein retraction of the wire anchor into the sheath disables the anchoring function and allows removal of the sheath without tearing of the body cavity surface (Id.),
84 extends away from sheath at about 90º (see Figures 8-9);
wherein the wire anchor 84 is a single wire that comprises a loop structure at its central point (Id.), and wherein the curve or bend comprises two curves or bends equidistant from the center of the wire anchor that, when the wire anchor is extended from the channel(s), cause the wire anchor to extend away from the sheath at approximately 90° from the wall surface (Id.).
However, Kirkman does not disclose the wire anchor comprising a memory-shape material or superelastic material, or nitinol, although Kirkman teaches that the wire may be made of metal or polymer material which does not cause an adverse reaction when placed in the patient’s body (see col. 7, lines 13-180), and that the wires are made with a preselected resilient bias (see col. 11, lines 53-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire anchor of Kirkman to comprise nitinol or memory-shape material or superelastic material, since nitinol and memory-shape/superelastic materials are known in the art to be biocompatible and are commonly used for preselected resilient bias shapes, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  As discussed above, Silvestro teaches a wire anchor 130 that comprises a memory-shape material or superelastic material (see paragraphs [0028], [0033], [0034]).  Silvestro is added only as directly corresponding evidence to support the prior common knowledge finding (see MPEP 2144.03 (D)) of nitinol and memory-shape/superelastic materials as being used for preselected resilient bias 
Kirkman discloses the wire anchor being a single looped wire (see Figures 8-9) but does not disclose the wire having a curve or bend that, when extended from the sheath wall, extends away from the sheath at an angle which is adjustable from about 10° to about 135° from the wall surface, although Kirkman teaches that the angle at which the wire anchor may extend from the sheath can be selected as desired in order to optimize the spring bias force outward so that the device may be used in a wide range of size of blood vessels (see col. 11, lines 53-65).  
In the same field of art, namely tissue wire anchors, Krag teaches in Figures 12-13 wire anchors 310 extends from a wall surface of a cannula 320 at an angle which is adjustable (see angle of deflection which varies depending on how far anchors 310 extend from apertures 330, from Figure 12 to Figure 13).  The anchors may be made from memory metal alloys (see col. 12, lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirkman to provide an adjustable angle from which the anchors extend from the sheath wall, as taught by Krag, to enhance the versatility of the tissue anchor by varying the degree of anchoring to tissue, depending  
Furthermore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention was made to have the wire anchor extend away from the sheath at an angle adjustable from about 10° to about 135° from the wall surface, as a matter of routine optimization of the degree of tissue anchoring required to stabilize the wire anchor in tissue, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over
Kirkman (U.S. Pat. No. 5,509,900) in view of Silvestro (U.S. Pub. No. 2015/0250991) and Krag (U.S. Pat. No. 6,918,919), as applied to claim 6 above, and further in view of Xiao et al., hereinafter “Xiao” (U.S. Pub. No. 2009/0230167).
Regarding claim 7, Kirkman, Silvestro, and Krag disclose the claimed invention, as discussed above, except for the wire anchor comprises a mesh structure connecting one side of the loop structure to the other side of the loop structure.
	In the same field of endeavor, namely wire anchors, Xiao teaches a wire anchor loop structure 1110 (see Figures 11, 14-15), wherein the wire anchor comprises a mesh structure 1142 connecting one side of the loop structure to the other side of the loop structure (see paragraph [0049]).
Id.). 

Allowable Subject Matter
Claims 9-11 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a sheath including, inter alia, a sheath wall having at least one anchoring element being in the form of a hinge or hook having a distal tip and a proximal tip, and wherein extension of the proximal tip of the hinge or hook away from the sheath wall extends the distal tip of the hinge or hook into the lumen of the sheath.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        12/06/2021